Case 19-36181         Doc 50     Filed 08/25/20 Entered 08/25/20 07:34:52                Desc Main
                                   Document     Page 1 of 3




 WELTMAN# 040643529

                     UNITED STATES BANKRUPTCY COURT
               NORTHERN DISTRICT OF ILLINIOS (EASTERN DIVISION)

 IN RE:                                              :
 Richard A Kozarits                                  :     CASE NO. 19-36181
 Kimberly Kozarits
                                                     :
                                                     :     CHAPTER 13
                                                     :
         DEBTOR(S).                                  :     Hon. Deborah L. Thorne

   AGREED ORDER REGARDING MOTION OF CREDITOR, CITIZENS BANK, N.A.
               FOR RELIEF FROM THE AUTOMATIC STAY


         Before the Court is CITIZENS BANK, N.A. (“Movant”) Motion for Relief from the

 Automatic Stays in effect pursuant to 11 U.S.C. § 362 and Fed. R. Bankr. P. 4001(a)(3), as to its

 collateral, 2017 CADILLAC XT5, Motor Vehicle Serial 1GYKNFRS0HZ170300. The Motion

 was properly served and noticed, and the Court has been advised in the premises. In advance of a

 hearing to consider Movant’s requests, the parties entered into an agreement pursuant to Fed. R.

 Bankr. P. 4001(d).

         Based upon the parties AGREEMENT, the Court hereby deems the above-referenced stays

 continued    on    Movant’s    collateral,   2017   CADILLAC      XT5,    Motor    Vehicle   Serial

 1GYKNFRS0HZ170300, pending compliance with the following incorporated terms:

         1.        The Debtor(s) shall make all contractually required payments, directly to

                   Movant, beginning with the payment due on September 9, 2020.

         2.        The Debtor(s) shall maintain continuous and uninterrupted full coverage

                   insurance with reference to Movant’s collateral. Said insurance coverage will

                   contain all appropriate provisions, loss pay endorsements and deductible terms as

                   contemplated by the parties’ original loan documentation.
Case 19-36181   Doc 50     Filed 08/25/20 Entered 08/25/20 07:34:52                  Desc Main
                             Document     Page 2 of 3


      3.    The arrearages as of August 10, 2020, are itemized as follows:

                    Payments due for 06/09/2020 – 08/09/2020 in the amount of $1,505.92

                    Attorney’s fees and costs: $0.00

                    Late Charges: $0.00

                    Other Charges: $0.00

                    Total arrearage: $1,505.92

      4.    The post-petition arrears shall be cured as follows: Debtor(s) shall pay directly to

            Movant the additional sum of $250.99 per month for five (5) months and $250.97

            per month for one (1) month until the arrears in paragraph (3) are paid in full.

      5.    In the event the Debtor(s) fault to comply with the payment provisions contained

            herein, Movant shall have the right to direct written notice of the default to the

            Debtor(s) by ordinary U.S. mail and the Debtor’s attorney by email. The notice

            of default will be filed with the court to track the fourteen (14) day default

            period. The fourteen (14) days will start once the notice is filed with the court. In

            the event the Debtor failed to fully cure the default within fourteen (14) days

            after the mailing date of the aforementioned notice, the automatic stays in effect

            under 11 U.S.C. §362 and Fed R. Bankr. P. 4001(a)(3) shall be deemed

            terminated in favor of Movant, without further notice of hearing, upon the

            filing by counsel for Movant of a Notice of Default.

      6.    In the event the Debtor(s) fails to comply with the insurance provisions contained

            herein, Movant shall have the right to direct written notice of the default to the

            Debtor by ordinary U.S. mail and to the Debtor’s attorney by email. In the event

            the Debtor fails to fully cure the default within five (5) days after the mailing

            date of the aforementioned notice, the automatic stays in effect under 11 U.S.C.

            §362 and Fed R. Bankr. P. 4001(a)(3) shall be deemed terminated in favor of the
Case 19-36181        Doc 50      Filed 08/25/20 Entered 08/25/20 07:34:52                 Desc Main
                                   Document     Page 3 of 3


                  Movant, without further notice, order or hearing, upon the filing by counsel

                  for Movant of a Notice of Default.

         Unless otherwise stated expressly herein, all notices and/or affidavits of default shall be

 mailed to the Debtors. The Debtors’ attorney shall be notified by ordinary mail or by email. Each

 party shall be responsible for notifying the other.


         SO AGREED AND ORDERED.



 /s/ Monette W. Cope_____________________                /s/ David H Cutler_____
 Monette W. Cope                                         David H Cutler
 180 N. LaSalle Street, Ste. 2400                        Cutler & Associates, Ltd.
 Chicago, IL 60601                                       4131 Main Street
 Phone: 216-635-5827                                     Skokie, IL 60076
 Fax: 312-782-4201                                       Phone: 847-673-8600
 mcope@weltman.com                                       Fax: 847-673-8636
 ARDC#6198913                                            cutlerfilings@gmail.com
 Counsel for Creditor,                                   Counsel for Debtors
 CITIZENS BANK, N.A.                                     Richard A Kozarits and Kimberly Kozarits



 ________________________________                      ________________________________
 Date                                                  Judge Deborah L. Thorne
